 Case 1:18-cv-01259-RGA Document 29 Filed 05/22/19 Page 1 of 2 PageID #: 297




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,                  )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )   Case No. 18-1259 (RGA)
                                                   )
SMARTMATIC USA CORP.,                              )
                                                   )
                      Defendant.                   )
                                                   )

                                   NOTICE OF SERVICE

       Plaintiff, ELECTION SYSTEMS & SOFTWARE, LLC (“ELECTION SYSTEMS”) by

and through its undersigned counsel, hereby gives notice that on May 22, 2019, copies of

       PLAINTIFF’S FIRST SET OF REQUEST FOR PRODUCTION OF DOCUMENTS TO

DEFENDANT; and

       PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT



were served as follows:

       By Email:

       Denise S. Kraft (served on May 10, 2019)
       Brian A. Biggs (served on May 10, 2019)
       DLA PIPER LLP (US)
       1201 North Market Street, Suite 2100
       Wilmington, DE 19801-1147
       Denise.kraft@dlapiper.com
       Brian.biggs@dlapiper.com
 Case 1:18-cv-01259-RGA Document 29 Filed 05/22/19 Page 2 of 2 PageID #: 298




      Aaron Wainscoat
      Timothy Lohse
      Erin McLaughlin
      Harpreet Singh
      Larissa Bifano
      Michael VanHandel
      DLA PIPER LLP (US)
      2000 University Ave.
      East Palo Alto, CA 94303
      Aaron.wainscoat@dlapiper.com
      Timothy.lohse@dlapiper.com
      Erin.mclaughlin@dlapiper.com
      Harpreet.singh@dlapiper.com
      Larissa.bifano@dlapiper.com
      Michael.vanhandel@dlapiper.com
      Attorneys for Defendant Smartmatic USA Corp.


Dated: May 22, 2019                       Respectfully submitted,

                                          ROGOWSKI LAW LLC

                                          By: /s/ Patricia S. Rogowski
                                          Patricia Smink Rogowski, Del. Bar ID #2632
                                          501 Silverside Road, Suite 11
                                          Silverside Carr Executive Center
                                          Wilmington, DE 19809
                                          Tel: (302) 893-0048
                                          pat@rogowskilaw.com


                                          STINSON LLP

                                          Robert M. Evans, Jr.
                                          Kyle G. Gottuso
                                          Michael J. Hartley
                                          770 Forsyth Boulevard, Suite 1100
                                          St. Louis, MO 63105
                                          Tel.: 314-863-0800
                                          robert.evans@stinson.com
                                          kyle.gottuso@stinson.com
                                          michael.hartley@stinson.com

                                          Attorneys for Plaintiff Election Systems &
                                          Software, LLC
